DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 4, and 6-17, and Species C, as shown in Fig. 4, on which claims 1, 3, 4, and 6-15 read, in the reply filed on October 14, 2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of he invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The abstract of the disclosure is objected to because “(Fig. 1)” should be deleted from the end of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) on page 16, paragraph [0071], line 1, “fluid line 1” should be replaced by --fluid line 4--; 2) on pages 20-21 of the specification, the heading, “LIST OF REFERENCE SIGNS:”, and paragraphs [0093]-[0118] should be deleted, since the reference signs should be included within the “Detailed Description of the Preferred Embodiment(s)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite, since it is dependent upon cancelled claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shioyama et al.
Shioyama et al (Figs. 1-3B; col. 4, line 28 through col. 5, line 3) teach a method, as recited by instant claim 1, for processing a liquid sample situated within a receptacle (20), wherein an attachment device (13, 15) is attached to the receptacle such that at least one fluid line (11) of the attachment device protrudes into the liquid sample (31), (see Fig. 2), and a portion of the liquid sample is aspirated into the fluid line (11), (see Fig. 3A).  Once approximately 30% of the liquid sample (claim 4) is aspirated into the fluid tube, a controller controls the operation of a pump mechanism (claims 12 and 13) attached to the fluid line to dispense the liquid sample back into the receptacle, aspirate it into the fluid line again and repeat the dispense/aspiration cycle a plurality of times up to a number of cycles required to create a suspension from the liquid sample within the receptacle (col. 4, line 66 through col. 5, line 3) (claims 3, 4, 8, and 9).  Claim 4, has been examined based upon an assumption that the claim should depend from independent claim 1, rather than cancelled claim 2.
It should be noted that the instant claims are given their broadest reasonable interpretation in light of the plurality of alternative expressions set forth throughout the claims.  Specifically, claim 1, requires only that a receptacle having an attachment device attached thereto wherein a fluid line operates on the receptacle, which has a liquid sample therein, to aspirate a portion of the liquid sample from the receptacle into the fluid line.  The dispensing of a fluid directly into the liquid sample from the fluid line, or either of the conditions associated with the dispensed fluid, as set forth in the last three lines of the claim are, by way of the alternative expression “and/or”, completely optional, and thus not positively required by the claim as recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al taken together with Hiramatsu et al.
Shioyama et al (Figs. 1-3B; col. 4, line 28 through col. 5, line 3) as applied to claims 1, 3, 4, 8, 9, 12, and 13 above, substantially discloses applicant’s invention as recited by instant claims 6 and 7, except for a specific recitation that the gas that is driven by the pump mechanism of Shioyama et al is operative to form bubbles of a given size, or that the gas actually contacts the liquid sample within the receptacle during its pressurization and depressurization to drive the liquid sample from the receptacle into the fluid line, and from the fluid line back into the liquid receptacle.
Hiramatsu et al (Figs. 1A-1F; paragraphs [0018]-[0021], [0028]-[0029]) disclose a mixing method for a liquid sample within a receptacle, wherein air is driven under suction to aspirate a small quantity of the liquid (2) held in the receptacle (1) into a fluid line (3) and then returned to the receptacle under pressurization to dispense the liquid back into the receptacle to mix the liquid sample within the receptacle, a portion of the air being dispensed with the liquid (see paragraph [0020], the gas content of the sample being adjusted by feeding the gas into the liquid sample (claim 9), the amount and pressure of the gas injected into the receptacle with the liquid determining the amount of bubbles and the bubble diameter of the bubbles, the bubbles assisting in mixing of the liquid in a well known manner.  It would have been obvious for an artisan at the time of the filing of the application, to inject air with the liquid from the fluid line of Shioyama et al, in view of Hiramatsu et al, since such would facilitate turbulent mixing of the liquid sample by way of the buoyancy of the bubbles injected into the receptacle with the dispensed liquid.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al taken together with Parry et al.
Shioyama et al (Figs. 1-3B; col. 4, line 28 through col. 5, line 3) as applied to claims 1, 3, 4, 8, 9, 12, and 13 above, substantially discloses applicant’s invention as recited by instant claims 10 and 11, except for the aspirated liquid taken from the liquid sample being transported to a further receptacle and dispensed therein.
Parry et al (paragraph [0030]) disclose aspirating a liquid sample from a receptacle, transferring the aspirated sample to another location and dispensing the aspirated sample into a further receptacle.  It would have been obvious for an artisan at the time of the filing of the application, to transport and dispense an aspirated liquid sample from one liquid holding receptacle to another liquid holding receptacle, in view of Parry et al, since such would allow for further processing of a liquid sample with a different liquid sample, rather than simply mixing a first liquid sample, thus increasing the operational capabilities of the process.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al taken together with Mueller et al.
Shioyama et al (Figs. 1-3B; col. 4, line 28 through col. 5, line 3) as applied to claims 1, 3, 4, 8, 9, 12, and 13 above, substantially discloses applicant’s invention as recited by instant claims 14 and 15, except for analyzing optical properties of the liquid being treated by the process, and controlling aspiration (removal) and dispensing (feeding) of the fluid being conveyed by the process from and to the liquid sample within a given receptacle.
Mueller et al (Abstract; paragraphs [0033]-[0038]) disclose a process by which optical properties of a given liquid sample are determined and used by a controller to regulate outputs to the individual reaction chambers, thereby controlling the feeding and removal of a liquid sample from a given receptacle.  It would have been obvious for an artisan at the time of the filing of the application, to modify the operation of the process of Shioyama et al, to better control the resultant liquid samples within the receptacles, in view of Mueller et al, which teaches the use of measured or determined liquid optical properties to closely control the modification of a given liquid sample based upon detected liquid sample parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-11-2022
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776